DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2020 and 08/02/2021 are being considered by the examiner.
Drawings
The drawings are objected to because the rectangular boxes shown in FIG. 4 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities: 
Regarding claim 20: “that is oscillatable design” should read “that is oscillatable” or otherwise be grammatically corrected.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13, and claims 14-17 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13: “the first stopper element” and “the second stopper element” lack antecedent basis. For the purposes of examination and in light of the specification, claim 13 is interpreted as being dependent upon claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldo et al. (US 20170144881 A1, prior art of record via IDS and ISR) in view of Faralli et al. (US 9233834 B2).Regarding claim 11:Baldo teaches (FIG. 9) a micromechanical device, comprising
a carrier substrate (e.g. 107, 104, 119, 150); 
a sensor device (112, 110) situated on the carrier substrate and spaced apart from a surface section (e.g. surface on which 147 is formed) of the carrier substrate with a spring element (113; e.g. [0045]) so that the sensor device is oscillatable relative to the surface section; and 
at least one stopper element (146 / 147; [0061]-[0062]), situated on the sensor device and/or on the surface section of the carrier substrate, which limits a deflection of the sensor device in a direction of the surface sectionThe FIG. 9 embodiment of Baldo fails to teach:
the sensor device is spaced apart from the surface section of the carrier substrate with spring elements (i.e. more than one spring element)Faralli teaches (FIGS. 1-2):
the sensor device (13) is spaced apart from the surface section of the carrier substrate with spring elements (two or more of the four 15s)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two or more spring elements, as taught by Faralli, instead of a single spring element, as taught by Baldo, as they are art-recognized equivalent structures for supporting the sensing device with one or more springs to decouple the sensitive part from the rest of the chip, thereby absorbing package stress (Baldo - e.g. [0008], [0015], [0078]).
Regarding claim 12:Baldo and Faralli teach all the limitations of claim 11, as mentioned above.Baldo also teaches (FIG. 9):
wherein a first stopper element (146; [0061]-[0062]) is situated on the sensor device (112, 110), and a second stopper element (147; [0061]-[0062]) is situated on the surface section (e.g. surface on which 147 is formed), so that the sensor device may be deflected only until the first stopper element touches the second stopper element
Regarding claim 18:Baldo and Faralli teach all the limitations of claim 11, as mentioned above.Baldo also teaches (FIG. 9):
wherein the carrier substrate (e.g. 107, 104, 119, 150) includes an integrated circuit (150 - [0062]) that includes the surface section (e.g. surface on which 147 is formed), and a MEMS structure (104, 119, 107 etc.; i.e. the top “wafer” which is connected to bottom “wafer” 150) at or on which the integrated circuit (150) is situated, the sensor device (112, 110) being situated in a recess (central recess of 104/119/107 in which 112/110 resides) the MEMS structure and connected to the MEMS structure via the spring elements (113 for the single spring; spring elements are met by the combination of Baldo and Faralli, as set forth in the claim 11 rejection above)
Regarding claim 19:Baldo and Faralli teach all the limitations of claim 11, as mentioned above.Baldo also teaches (FIG. 9):
wherein the sensor device includes a cavity (109), and a diaphragm (110) that spans the cavity, and wherein the sensor device includes a pressure sensor (e.g. [0047])
Regarding claim 20:Baldo teaches (FIG. 9) a method for manufacturing a micromechanical device, the method comprising:
providing an integrated circuit (150 - [0062]) and a MEMS structure (104, 119, 107 etc.; i.e. the top “wafer” which is connected to bottom “wafer” 150), the MEMS structure including a sensor device (112, 110) that is oscillatable design with a spring element (113; e.g. [0045]); 
forming at least one stopper element (146 / 147; [0061]-[0062]) that is situated on the sensor device and/or on a surface section of the integrated circuit; and 
connecting the MEMS structure (104, 119, 107 etc.) to the integrated circuit (150) so that the sensor device (112, 110) is oscillatable relative to the surface section (e.g. surface on which 147 is formed) of the integrated circuit (150), a deflection of the sensor device in the direction of the surface section being limited by the at least one stopper element (e.g. [0061]-[0062], [0068])The FIG. 9 embodiment of Baldo fails to teach:
spring elements (i.e. more than one spring element)Faralli teaches (FIGS. 1-2):
the sensor device (13) is oscillatable with spring elements (two or more of the four 15s)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two or more spring elements, as taught by Faralli, instead of a single spring element, as taught by Baldo, as they are art-recognized equivalent structures for supporting the sensing device with one or more springs to decouple the sensitive part from the rest of the chip, thereby absorbing package stress (Baldo - e.g. [0008], [0015], [0078]).


Allowable Subject Matter
Claims 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (i.e. making claim 13 depend from claim 12) and to include all of the limitations of the base claim and any intervening claims (including claim 12).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13: The prior art, alone or in combination, fails to anticipate or render obvious the first stopper element includes a first electrical line, and the second stopper element includes a second electrical line, further comprising: an evaluation device to measure a capacitance between the first electrical line and the second electrical line, and to determine a level of moisture in the area between the sensor device and the surface section, taking the measured capacitance into account, in conjunction with the remaining claim limitations.
     The closest prior art found by the examiner includes Classen et al. (US 20160327446 A1); however, Classen (e.g. FIG. 8 - the moisture sensing section being  17, 16’’’, etc.) clearly fails to teach the claimed limitations of using electrical lines in two stoppers (e.g. bump stops) to capacitively determine moisture.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856